Citation Nr: 1004159	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-26 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for left peroneal 
nerve palsy, evaluated as 40 percent disabling, for purposes 
of accrued benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1953, and died in December 2003.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the appellant's claim for accrued benefits.

The Board notes that the appellant filed a VA Form 21-534 in 
April 2004 which initiates a claim for accrued benefits.  At 
the time of the Veteran's death, he had an appeal pending for 
service connection for a back condition, fractured right 
elbow and a right shoulder condition due to a fall claimed to 
be the result of the Veteran's "service connected" left leg 
peroneal nerve palsy.  [The Veteran's left leg peroneal nerve 
palsy was granted pursuant to 38 U.S.C.A. § 1151].  Also on 
appeal was a claim for compensation under 38 U.S.C.A. § 1151 
for a right hip injury due to a fall.  Review of the 
appellant's correspondence, while somewhat confusing, 
reflects her desire to continue the Veteran's appeal for the 
residuals of the Veteran's fall.  As she was notified by the 
RO in February 2005, his appeal could not be continued, but 
an accrued claim was necessary.  The RO acknowledged that 
such a claim was filed via the VA Form 21-534 in April 2004.  
However, when adjudicating the appellant's accrued claim, the 
RO only considered a claim for an increased rating for the 
left peroneal nerve palsy.  Thus, the RO has not yet 
adjudicated the claim for accrued benefits based on the 
Veteran's appeal pending at the time of his death, and such 
matter is REFERRED to the RO for appropriate action in the 
first instance.  

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The Veteran's left peroneal nerve palsy was manifested by 
left foot drop.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
left peroneal nerve palsy, for purposes of accrued benefits, 
have not been met.  38 U.S.C.A. §§ 1155, 5121, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The Board notes that there is no 
letter complying with the VCAA that was sent to the appellant 
with regard to her accrued benefits claim.  However, a claim 
for accrued benefits is based on the evidence in the claims 
folder at the time of the Veteran's death.  The Board notes 
that VA treatment records dated prior to or on the date of 
death are deemed to be in file.  Such records have been 
associated with the claims file in this case.  Moreover, the 
appellant was an active participant in the claims process and 
attempted to submit medical evidence to support the claim.  
However, there is no additional evidence that could be 
obtained to support the accrued benefits claim, and thus no 
prejudice will result from the Board adjudicating the claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2009).

Analysis 

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid) to which the veteran was entitled at the time of his 
death under existing ratings or based on evidence in the file 
or 
constructively of record at the time of his death.  38 
U.S.C.A. § 5121(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.1000 (2009).  The Board notes that 38 U.S.C.A. § 5121(a) 
was amended effective December 16, 2003, to remove a two year 
limitation on the receipt of accrued benefits.  As the 
Veteran died after this date, the amended provision is 
applicable.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).

A claim for accrued benefits must be filed within one year of 
the veteran's death. 38 C.F.R. § 3.1000(a), (c) (2009). 
Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
(in the instant case, the veteran's) death, even if such 
evidence was not physically located in the VA claim folder on 
or before the date of death. 38 C.F.R. § 3.1000(d)(4) (2009).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

A 40 percent evaluation may be assigned for complete 
paralysis of the external popliteal nerve (common peroneal) 
manifested by: foot drop, and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 
8521.

The appellant asserts that a higher rating was warranted for 
peroneal nerve palsy of the Veteran's left leg.  She claims 
that he fell often and that the leg was getting weaker.  

When he was examined for the VA in April 2003, the Veteran 
reported pain and an inability to walk with his left foot.  
An examination revealed the Veteran walked dragging his left 
foot.  His gait and posture were abnormal because of his drop 
foot.  There was evidence of weakness and atrophy of the 
musculature of the left foot.  The forepart of the foot did 
not flex and the foot was everted.  There was no tenderness 
on palpation of the plantar surface of the foot or the 
metatarsal head.  There was no pain on palpation of the toes.  
Dorsiflexion of the ankle joints revealed no limitation.  He 
had limited function of standing and walking because of the 
left foot drop.  The examiner noted the Veteran would require 
corrective shoes.  He had loss of sensation to the forepart 
of the left foot.  He was unable to dorsiflex and power was 
about 3/5.  Sensation to light touch was abnormal.  Reflexes 
were 2+ at the knees and ankles bilaterally.  The diagnosis 
was peroneal nerve palsy of the left foot.  The examiner 
commented that the Veteran had significant drop foot, and 
that standing and walking were difficult for him.  

In December 2003, a private physician wrote that the Veteran 
had sustained permanent injury to his peroneal and sciatic 
nerves.  He had been instructed to wear an ankle-foot 
orthosis to compensate for his associated foot drop.  She 
related the Veteran's foot drop and associated weakness 
caused him to stumble and fall.  

The Veteran was in receipt of the highest rating possible 
under Diagnostic Code 8521.  Such rating is equivalent to the 
evaluation assigned for amputation of the foot.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5165.  In addition, he was 
in receipt of special monthly compensation for loss of use of 
a foot.  While there is a mention that injury to the sciatic 
nerve caused to the peroneal nerve paralysis, the medical 
evidence reflects that the Veteran did not have paralysis of 
the knee or above.  Indeed, he had normal reflexes in left 
knee and ankle on the April 2003 examination.  A May 2003 
examination noted motor function of the lower extremities was 
normal.  Thus, consideration of a higher evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 is not warranted.

Thus, the Board has also considered whether the Veteran's 
left peroneal nerve injury presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's left peroneal nerve 
palsy.  The threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Specifically, he had complete paralysis of 
the peroneal nerve which warrants a rating equivalent to that 
which is assigned for an amputation of the foot.  Indeed, he 
was also in receipt of special monthly compensation for loss 
of use of his foot.  Thus, his disability picture was 
contemplated by the rating schedule, and the assigned 
schedular evaluation was, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An increased rating for left peroneal nerve palsy, evaluated 
as 40 percent disabling, for purposes of accrued benefits is 
denied.


REMAND

By rating action dated June 2009, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  The appellant disagreed with this 
determination.  A statement of the case has not yet been 
issued.  Where a statement of the case has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral is required by the Board.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  After the RO has issued 
the statement of the case, the claim should be returned to 
the Board only if the appellant perfects the appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case reflecting its adjudication of the 
issue of entitlement to service connection 
for the cause of the Veteran's death.  The 
appellant should be afforded the 
appropriate period of time to respond.  
The issue should be returned to the Board 
only if the appellant submits a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


